Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
Claim 1-20 are pending and are  under consideration in the instant office action.
 
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/25/2021  complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits. See attached copy of the PTO-1449.

Priority
This application is a continuation of US Patent Application No. 16/464,247 (granted as US Patent 10,940,136) filed on May 24, 2019 U.S which is a  National phase application under 35 U.S.C 371 of PCT application PCT/EP17/80353, filed 11/24/2017, which claims benefit under Title 35 U.S.C 119 to European  patent application no. EP16200498 filed on 11/24/2016. R receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20   are rejected under 35 U.S.C. 103(a) as being unpatentable over by Gorter (Der Schmerz Supl 2, 2004, Referenced in IDS dated 02/25/2021 and Plassi et al. (Pharmacology Biochemistry and Behaviour, Vol 40, 1991,pages 695-700, referenced in IDS dated 02/25/2021 ) in view of  Meiri et al. (Current Medical Research and Opinions, Vol. 23 (3), 2007 533-543) and Chang et al. (Annals of internal Medicine 1979, 91:819-824)
Instant claims are drawn to a method of prophylactically  treating pre-cachexia or cachexia in a patient suffering from cancer, comprising the step of administering a cannabinoid in an amount of 0.1 mg to 5 mg/day, wherein  administration of the cannabinoid is started prior to chemotherapy and is maintained for at least the duration of the chemotherapy.
Gorter  describes a case report of a cachectic cancer patient treated with an initial daily dose of 5 mg of dronabinol (i.e. delta-9-tetrahydrocannabinol formulated as capsules for oral administration: of p.695, first par. of D2), whilst being on chemotherapy. Because of the addition of dronabinol to the chemotherapeutic treatment, the patient experienced enhanced appetite and considerable weight gain. The treatment disclosed in Gorter  is prophylactic, as dronabinol effectively prevented the propagation of cachexia in the patient. ,Gorter  describes a case report of a cachectic cancer patient treated with an initial daily dose of 5 mg of dronabinol, whilst being on chemotherapy. As a result of the addition of dronabinol to the chemotherapeutic treatment, the patient experienced
enhanced appetite and considerable weight gain. The treatment disclosed by Gorter is prophylactic, as dronabinol effectively prevented the propagation of cachexia in the patient. The patients include patients with breast cancer 
Plasse et al. describes a study in cancer patients who are treated with the cannabinoid dronabinol (i.e. delta-9-tetrahydrocannabinol formulated as capsules for oral administration: of p.695, first par.) at a daily dose of 2.5 mg q.d. (i.e. 2,5 mg per day), 2.5 mg b.i.d. (i.e. 5 mg per day), 5 mg q.d. (i.e. 5 mg per day) or 5 mg b.i.d. (i.e. 10 mg per day); of p.697-698. Some of these patients receive concomitant chemotherapy during the study period. At the end of the study there was a reduction in the rate of weight loss in all groups compared to pre-therapy (of fig.3 and p.698, col. 1). 
Both Gorter and Plasse et al. fails to disclose wherein the cannabinoid is started prior to chemotherapy
However, Meiri et al. discloses the administration of 2.5 mg Dronabinol prechemotherapy to cancer patients in a fixed dosing and flexible dosing phases (see study design , dosing and Table 1 -All treatment groups except Placebo, on page 535). 
Chang et al. discloses study where fifteen cancer patients were treated with Delta-9-tetrahydrocannbinol (THC) as an antiemetic before chemotherapy treatment with methotrexate (abstract). Delta-9-tetrahydrocannabinol was significantly more effective than placebo in reducing the number of vomiting and retching episodes, degree of nausea, duration of nausea, and volume of emesis.(abstract). THC was given at a dose of 10 mg/M2 given orally every 3 hours and the first dose was given 2 hours before the 6-h methotrexate infusion (page 819. Right col., Last paragraph).
As such it would have been prima facia obvious to a person of ordinary skill in the art to arrive at the instant claims motivated by the combination of the above references. Gorter  and Plassi et al. explicitly teaches that treatment of a cachectic cancer patient with an initial dose of 5 mg dronabinols (1.e. delta-9-tetrahydrocannabinol formulated as capsules as taught by Plasse et al). whilst being in chemotherapy and as a result the patient experienced enhanced appetite and considerable weight gain. As such treatment of Cachexia in cancer patient  by including cannabinoid (dronabinol) with chemotherapeutic agent was well known in the art at the time of this application. Both Meiri et al, and Chang et al.  teaches administration of a cannabinoid before the chemotherapy treatment as an antiemetic. So using cannabinoid before chemotherapy and during chemotherapy was also well known in the art at the time of this application.  Therefore starting the administration of a cannabinoid already prior to chemotherapy in order to provide a prophylactic treatment of pre-cachexia or cachexia is considered to be a matter of normal design procedure. A person of ordinary skill in the art would be imbued with a reasonable expectation of success that treatment with cannabinoid prior to and during chemotherapy would indeed work to treat Cachexia in cancer patients motivated by the combined teachings of the references. 
With regards to instant claim 2, in light of the Gorter disclosing the efficacy of dronabinol at a daily dose of 5 mg in cancer patients who are already cachectic, it would have been obvious for the skilled person to reduce the doses disclosed therein, in order to prevent milder forms of cachexia and precachexia.
	With regards to instant claims 7-9 and 13-14 these are functional limitations of the cannabinoid and would occur in the methods taught by Gorter , Plassi et al,. Meiri et al. and Chang et al, since in these references the  method of administration , the compound administered and the subject population are the same as instantly claimed. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph
With regards to the formulation and  treatment regimen instantly claimed in claims 16-19, these are obtained from routine optimization of the treatment method which is obvious to a person of ordinary skill in the art., absence of evidence to the contrary.
As such instant claims 1-20 are rendered obvious by Gorter and Plassi et al. in view of Meiri et al and Chang et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claim 1-18 of U. S. Patent No 10,940,136 (‘136) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
Instant claims are drawn to a method of prophylactically treating pre-cachexia or cachexia in a patient suffering from cancer, comprising the step of administering a cannabinoid in an amount of 0.1 mg to 5 mg/day, wherein administration of the cannabinoid is started prior to chemotherapy and is maintained for at least the duration of the chemotherapy
Claims 1-18 of ‘136 are drawn to a method of prophylactically treating pre-cachexia or cachexia in a patient suffering from cancer, comprising the step of administering a cannabinoid in an amount of 0.1 mg to 5 mg/day, wherein administration of the cannabinoid is started prior to chemotherapy and is continuously maintained for at least the duration of the chemotherapy, wherein the cannabinoid is Nabilone.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims 1-20 are generic to all that is recited in claims 1-18 of 136’ , specifically, The recitation of the specific cannabinoid being nabilone in claims of ‘136   is a specie of genus of "Cannabinoid" instantly claimed.  Therefore subject matter disclosed in claims instant claims 1-20 of the instant application are fully taught in claim 1-18 of patent ‘136 and hence anticipates the instant claims. 

Conclusion
Claims 1-20  are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629